Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is in response to the remarks/amendment filed on 06/30/2021.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has fully considered Applicant’s assertion of “Applicant submits that the independent claims solve a problem "necessarily rooted in computer technology." See DDR Holdings v Hotels.com, 773 F.3d 1245 (Fed. Cir. 2014)." that "generate a detailed second-level plan based on the first-level skeletal plan" helps to generate functional drilling plans,” but respectfully disagrees. The present claims, under consideration of the broadest reasonable interpretation, is directed to producing multiple plans for use with equipment. There is no active performance or control of the plan utilizing the equipment within the claim.  Furthermore, the only recitation of drilling plans is in dependent claim 13, which mere recites the utilization of a “drilling control unit” or “mud control unit.” The broadest reasonable interpretation of the independent claims encompasses merely producing a schedule of activities with plans for the use of equipment, such as a drilling control unit, which is not anything significantly more than the judicial exception. 
Examiner has fully considered Applicant’s assertion of “Indeed, the problem of automated wellbore planning and scheduling is unique to computerized planning systems. The solution to this problem, in particular the use of "one or more second-level components,” but respectfully disagrees. The use of a generic planning software, under consideration of the broadest reasonable interpretation of the claimed invention, is not sufficient to prove integration into a practical application. The generic software components are not sufficient to prove anything significantly more than the judicial exception because there is no performance of the plan with the use of the equipment. 
Therefore, the present claims are rejected under 35 USC 101. 
Regarding the 35 USC 102 and 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Examiner has withdrawn the 35 USC 102 rejection in view of Foubert et al. Foubert is silent regarding a rough estimate including a causal structure. Examiner has introduced the Awasthi reference to cure the deficiencies of Foubert. Therefore, independent claims 1 and 17 are now rejected over Foubert in view of Awasthi, which was necessitated by amendment. Examiner has fully considered Applicant’s assertion in view of Foubert and the “skeletal plan” limitations but respectfully disagrees. The original disclosure does not contain any explicit definition of the term “skeletal plan,” nor is this a term of the art. Therefore, Examiner is construing the limitation under considerations of the broadest reasonable interpretation of the claimed invention. The outlined plan of the Foubert reference is a “skeletal” plan outlining the “bones” of the initial plan. See the detailed rejection below.
Regarding Applicant’s assertions in view of Johnson, Examiner respectfully disagrees. “Johnson further describes that "Thus, as best understood, Johnson's personalized plans are simply an isolated portion of the overall crop-harvesting plan. The personalized plans are not more detailed than the overall crop-harvesting plan, and indeed, are less detailed, because they only focus on a single person or piece of equipment. Therefore, Johnson's personalized plans are not a "detailed second-level plan" that is formed from a "first-level skeletal plan," as claimed.” Primarily, Examiner respectfully disagrees with Applicant’s interpretation of the claim term “overlay” or “overlaid.” As can be seen in the following portion of the definition of “overlay,” provided by Merriam Webster, the term means “to lay or spread over,” or “superimpose” onto something. As can be seen in the cited definitions taken at the time of effective filing, an overlay is merely a general covering or spread that encompasses something. Examiner respectfully asserts that the Johnson reference discloses producing multiple plans (i.e. overlaid plan) that can be broken down into personalized plans for each piece of equipment. The broadest reasonable interpretation of the Johnson reference covers producing detailed, second-level plans (i.e. personalized plans for each piece of equipment) from the multiple plans (i.e. first level plan). Therefore, the parts (i.e. personalized plans) are combined into an overlaid, general plan. Therefore, Examiner respectfully disagrees with Applicant’s assertion and maintains the Johnson reference. 
Therefore, the present claims are rejected under 35 USC 103. 
Claim Objections
Claims 1-13 are objected to because of the following informalities: the claim recites “, wherein the skeletal plan uses a tough estimate.” Based on the antecedent recitation of “the rough estimate” throughout the claim, Examiner suggests amending the limitation to recite “… uses a rough estimate.”  Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/15/2021 has been fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 1-13 are directed to a system, claims 14-16 are directed to a method, and claims 17-20 are directed to a non-transitory computer readable medium. Claims 1-20 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 14, and 17 are directed to generating a plan for equipment, constituting an abstract idea based on “Mental Processes” related to concepts performed in the human mind including observation, evaluation, judgment, and opinion. The claim 1 limitations of “comprising a first-level planner component configured to generate a first-level plan associated with an operation using the one or more equipment, wherein the skeletal plan uses a tough estimate request that includes expressing a causal structure of the first-level skeletal plan and periods of resource contention; and one or 
Similarly, regarding claim 14, the limitations of “generating, with a processor, a first-level skeletal plan at a first-level component, wherein the first-level skeletal plan comprises one or more constraints and one or more goals associated with an operation; sending, with the processor, the skeletal first-level skeletal plan to a plurality of second-level components coupled to the first-level component, wherein each second-level component of the plurality of second-level components is configured to control a respective equipment of a plurality of equipment configured to perform the operation; receiving, with the processor, a detailed second-level plan from a respective second-level component of the plurality of second-level components; overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan,” as drafted, but for the recitation of “with a processor,”  under considerations of the broadest reasonable interpretation, is directed to generating a plan. The instruction, as drafted, is merely an assignment of a component to control equipment at a future moment, wherein the equipment is not being actively controlled within the scope of the claimed invention. These limitations detail the abstract steps directed to generating an overall plan and a second-level plan, which is a “Mental Process” related to judgment, observation, opinion, and evaluation.
Similarly, regarding claim 17, the limitations of “receive a first-level skeletal plan from a first-level component, wherein the first-level skeletal plan comprises one or more rough estimate requests for one or more second-level components, the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan and periods of resource contention, wherein each second-level component of the one or more second-level components is configured to control a respective equipment configured to perform an operation; extract a set of timed goals and timeline constraints from each rough estimate request of the one or more rough estimate requests; 5Application Serial No. 16/208,625Docket No. IS27.0926-US-NP Reply to Office Action mailed March 30, 2021generate a detailed second-level plan based on the set of timed goals, timeline constraints, and the current status; and instruct the respective equipment to perform the detailed second-level plan,” as drafted, under considerations of the broadest reasonable interpretation, is directed to generating a plan. The instruction, as drafted, is merely an assignment of a component to control equipment at a future moment, wherein the equipment is not being actively controlled within the scope of the claimed invention. These limitations detail the abstract steps directed to generating an overall plan and a second-level plan, which is a “Mental Process” related to judgment, observation, opinion, and evaluation.
Therefore, independent claims 1, 14, and 17 contain limitations directed to the abstract idea grouping of “Mental Processes” related to observation, opinion, evaluation, and judgment.
Dependent claims 2-4, 7-8, 11-13, 15, 18 further narrow the abstract idea identified in the independent claim, which is directed to “Mental Processes” related to observation, judgment, and opinion.
Dependent claim 5-6, 9-10, 16, and 19-20 will be evaluated under Step 2A, Prong 2 below.
Step 2A, Prong 2: Independent claims 1, 14, and 17 do not integrate the judicial exception into a practical application. The independent claims are directed to abstract limitations that merely using a computer as a tool to perform the steps of the abstract idea. In particular, claim 1 is a system comprising “one or more equipment; and a computing device communicatively coupled to the one or more equipment, wherein the computing device comprises” that perform the steps of the abstract ideas. This type of claim is a merely implementing an abstract idea on a computer. Similarly, regarding independent claim 14, the claim is directed to a method with the abstract limitations being performed “with a 
Furthermore, claims 14 contains the limitation of “instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan” and claim 17 contains the limitation of “instruct the respective equipment to perform the second-level plan,” which is extra-solution activity. The post-solution activity is directed to sending an instruction to perform a plan, which is not sufficient to prove integration into a practical application. 
Claim 17 further contains the limitation of “receive a current status based on one or more sensors coupled to the respective equipment configured,” which is extra-solution activity. This pre-solution activity, under considerations of the broadest reasonable interpretation, is directed to sending a status over a network. The pre-solution activity is directed to receiving information, which is not sufficient to prove integration into a practical application.
Therefore, the independent claims do not integrate the judicial exception into a practical application. 
Dependent claims 2-4, 7-8, 11-13, 15, 18, further narrow the abstract idea identified in the independent claim, which does not integrate the judicial exception into a practical application. 
Dependent claim 5 contains the additional element of “wherein the first-level component is configured to receive current state information from one or more sensors disposed on the one or more equipment and refine the first-level skeletal plan or generate the second first-level skeletal plan based at least in part on the current state information,” which is extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application. 
Dependent claim 6 contains the additional element of “an inference system configured to infer the current state information based on current sensor information received from the one or more sensors 
Dependent claim 9 contains the additional element of “a data acquisition system coupled to the one or more sensors, wherein the data acquisition system is configured to receive the sensor information from the one or more sensors,” which is merely “apply it.” The introduction of “sensors” configured to send information to the data acquisition system is mere apply it language, which is not sufficient to prove integration into a practical application. 
Dependent claim 10 contains the additional element of “wherein the computing device comprises a plan execution system configured to receive a respective detailed second-level plan of each respective second-level component and instruct the respective equipment associated with the respective second-level component to execute the respective detailed second-level plan,” as drafted, is mere extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application. 
Dependent claim 16 contains the additional element of “receiving, with the processor, current status information from one or more sensors coupled to at least one equipment of the plurality of equipment in response to receiving the indication that the detailed second-level plan could not be generated,” which is mere extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Dependent claim 19 contains the additional element of “instruct the respective equipment to perform the detailed second-level plan in response to the processor determining that the one or more detailed second-level plans were generated; and send an indication that a timed goal of the set of timed goals was not met to the first-level component in response to the processor determining that the one or more detailed second-level plans were not generated,” which is mere extra-solution activity. This extra-solution activity is not sufficient to prove integration into a practical application.
Dependent claim 20 contains the additional element of “machine-readable instructions to cause the processor to send a set of unsatisfiable constraints to the first-level component in response to the processor determining that the one or more detailed second-level plans were not generated,” which is 
Therefore, the dependent claims do not integrate the judicial exception into a practical application. 
Step 2B: Independent claims 1, 14, and 17 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the equipment and processor of claim 1 or the machine readable medium and processor of claim 17, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent), like that of claim 14 language of “with a processor,” is not anything significantly more than the judicial exception.
Dependent claims 2-4, 7-8, 11-13, 15, 18, further narrow the abstract idea identified in the independent claim, which is not anything significantly more than the judicial exception. 
Dependent claims 6 and 9 introduce additional elements that are merely using “apply it” (or an equivalent), which is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Independent claims 14 and 17 contain the limitation of “instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan” and claim 17 contains the limitation of “instruct the respective equipment to perform the second-level plan,” which is extra-solution activity. The post-solution activity is directed to sending an instruction for equipment to receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Similarly, claim 17 contains the limitation of “receive a current status based on one or more sensors coupled to the respective equipment configured,” which is extra-solution activity. This pre-solution activity, under considerations of the broadest reasonable interpretation, is directed to sending a status over a network. The pre-solution activity is directed to sending an instruction to perform a plan. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Dependent claims 5, 10, 16, and 19-20 are directed to limitations detailing the extra-solution activity associated with sending and receiving status updates comprising the success or failure of the plan. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, these limitations are not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Accordingly, claims 1-20 are rejected under 35 USC 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Awasthi et al. (“Closing the Gap…”, see 892).

Regarding claim 1, Foubert teaches a system comprising (Figs. 19-20): one or more equipment (paragraphs [0033-0034] teach a system of components including equipment); 
and a computing device communicatively coupled to the one or more equipment (paragraph [0136] teaches the drilling system can be composed of various subsystems including equipment and operational subsystems, wherein the systems are operatively coupled via communication links; see also: [0122]), wherein the computing device comprises: 
a first-level component comprising a first-level planner component configured to generate a first-level skeletal plan associated with an operation using the one or more equipment (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0003] teaches receiving scheduled tasks of a wellsite, as well as in paragraph [0154] teaches obtaining a general well plan, as well as in [0151-0153] teach the well plan is a high level drilling program for the well (i.e. skeletal plan); see also: [0122, 0156]; Examiner’s Note: There is no explicit definition within the specification, nor is this a term of the art. Examiner is interpreting the skeletal plan, under considerations of the broadest reasonable interpretation, as an outlined, high-level version of the “bones” or framework of the plan.); 
wherein the skeletal plan uses a tough estimate request that includes….and periods of resource contention ([0197] teaches the parsing of the scheduled tasks may be performed, wherein the tasks are to be performed at a time that is estimated, wherein [0165] teaches the plan can be dynamically scheduling and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks, as well as [0186] teaches the scheduling of one or more tasks may not be successful due to the unavailability of an individual or electrical component; Examiner’s Note: Examiner is interpreting, under consideration of the broadest reasonable interpretation, as resource contention as being related to a planning conflict for equipment or operators.); 
and one or more second-level components, wherein each second-level component is associated with a respective equipment of the one or more equipment (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, including in paragraph [0153] teaches the levels of granularity correspond with controlling operations associated with equipment in the oilfield; see also: [0003, 0122]), 
wherein each second-level component comprises a second-level planner component configured to generate a detailed second-level plan based on the first-level skeletal plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities; see also: [0122, 0166]);
wherein the detailed second-level plan comprises a first set of instructions to perform a portion of the operation (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions); see also: [0122, 0166]), 
wherein each second-level component of the one or more second- level components is configured to instruct each respective equipment of the one or more equipment to execute a respective detailed second-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]);
and wherein the rough estimate request of the first-level skeletal plan is used for the one or more second-level components  ([0197] teaches the parsing of the scheduled tasks may be performed, wherein the tasks are to be performed at a time that is estimated, wherein [0165] teaches the plan can be dynamically scheduling and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks (i.e. used for one or more second-level components), as well as [0186] teaches the scheduling of one or more tasks may not be successful due to the unavailability of an individual or electrical component).
wherein the skeletal plan uses a tough estimate request that includes expressing a causal structure of the first-level skeletal plan.
	From the same or similar field of endeavor, Awasthi teaches wherein the skeletal plan uses a tough estimate request that includes expressing a causal structure of the first-level skeletal plan (Page 5, Col 1 teaches a model can be used as an initial guess (i.e. rough estimation; see Claim objection) for identification of a multivariable model, wherein the model parameters can be updated continuously when the field data is available, wherein the updating procedure maintains the accuracy of model, and wherein Page 1, Col 2, “Introduction” teaches the model is the causal relationship that is determined from observations in the operating data, wherein the known causal relationship is used to determine the cause of the measured/expected effects associated with oil and gas reservoir production optimization; see also: Page 4, Col 2, “Methodology” that teaches continuous evaluation to maintain the accuracy of the model for short term prediction purposes).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Awasthi to include wherein the skeletal plan uses a tough estimate request that includes expressing a causal structure of the first-level skeletal plan. One would have been motivated to do so in order to better suit the regulatory control operation by utilizing an empirical, dynamic model, as opposed to a full-physics reservoir model (Awasthi, Page 2, Col 2, “Decision-making and Model Hierarchy”). By incorporating Awasthi into the teachings of Foubert, one would have been able to update the procedures while maintaining the accuracy of the parametric model through the use of continuous updating as field data becomes available (Awasthi, Page 5, Col 1). 

Regarding claim 4, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
Foubert further teaches wherein the first-level component is configured to: receive an indication that the respective detailed second-level plan could not be generated (paragraphs [0167-; 
and refine the first-level skeletal plan or generate a second first-level skeletal plan in response to receiving the indication (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain; see also: [0167-0169]).

Regarding claim 5, the combination of Foubert and Awasthi teaches all the limitations of claim 4 above.
Foubert further teaches wherein the first-level component is configured to receive current state information from one or more sensors disposed on the one or more equipment and refine the skeletal first-level plan or generate the second first-level skeletal plan based at least in part on the current state information (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including elevating from a particular process manager’s domain and elevates the replanning to the well plan system domain, and wherein paragraphs [0164-0165] teach the equipment is continually monitored for performance using sensors; see also: [0167-0169]).  

Regarding claim 6, the combination of Foubert and Awasthi teaches all the limitations of claim 5 above.
Foubert further teaches wherein the computing device comprises an inference system configured to infer the current state information based on current sensor information received from the one or more sensors disposed the one or more equipment (paragraphs [0164-0165] teach monitoring equipment using multiple sensors, wherein paragraph [0185] teaches the system may receive information via one or more sensors including an expected change, wherein the system may determine that the adjustment implemented has been successful in transitioning one or more subsystems to a desired state: Examiner’s Note: Although Foubert does not explicitly teach “inference,” the system infers the status of the tasks and equipment based on the detected changes.).  

Regarding claim 7, the combination of Foubert and Awasthi teaches all the limitations of claim 6 above.
Foubert further teaches wherein the first-level planner component is configured to generate the first-level skeletal plan based on state information provided by the inference system, wherein the inference system is configured to infer the state information based on sensor information received from the one or more sensors (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0150] teaches a drilling operation may be performed according to the drilling plan, wherein as the information is gathering from sensors, the conditions may change and cause the drilling plan to be updated) paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan). 

Regarding claim 8, the combination of Foubert and Awasthi teaches all the limitations of claim 7 above.
	Foubert further teaches wherein each respective second-level planner component of each respective second-level component is configured to generate a respective detailed second-level plan based on the state information (paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state or, if the replanning is not possible, then the re-planning may be elevated to a next level of granularity, including .  

Regarding claim 9, the combination of Foubert and Awasthi teaches all the limitations of claim 7 above.
	Foubert further teaches wherein the computing device comprises a data acquisition system coupled to the one or more sensors (paragraph [0164] teaches the system may transmit the collected data from the drilling rig monitoring sensors to the data acquirers and aggregators in core services; see also: [0157-0159]), 
wherein the data acquisition system is configured to receive the sensor information from the one or more sensors (paragraph [0164] teaches the system may transmit the collected data from the drilling rig monitoring sensors to the data acquirers and aggregators in core services, wherein paragraph [0204] teaches state information can be acquired by one or more sensors of the wellsite system; see also: [0157-0159]).  

Regarding claim 10, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
	Foubert further teaches wherein the computing device comprises a plan execution system configured to receive a respective detailed second-level plan of each respective second-level component and instruct the respective equipment associated with the respective second- level component to execute the respective detailed second-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or .  

Regarding claim 12, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
	Foubert further teaches wherein the one or more equipment comprises one or more well construction equipment (paragraph [0154] teaches the well plan execution system corresponds to hardware that performs the well construction processes, such as a drilling rig and rig equipment).  

Regarding claim 13, the combination of Foubert and Awasthi teaches all the limitations of claim 12 above.
	Foubert further teaches wherein the one or more well construction equipment comprises one or more of a drilling control unit or a mud control unit (paragraph [0156] teaches a drill pipe process manager that controls movement of a drill pipe in a well and a separate process manager that is a drilling mud process manager that manages the mixing of drilling mud).  

Regarding claim 17, Foubert teaches a tangible, non-transitory, machine-readable medium (paragraph [0116] teaches a processor readable medium containing instructions can be a computer-readable storage medium), comprising machine- readable instructions to cause a processor to: 
receive a first-level skeletal plan from a first-level component (paragraph [0003] teaches receiving scheduled tasks of a wellsite, wherein paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0003] teaches receiving scheduled tasks of a wellsite, as well as in paragraph [0154] teaches obtaining a general well plan, as well as in [0151-0153] teach the well plan is a high level drilling program for the well (i.e. skeletal plan); see also: [0122, 0156]; Examiner’s Note: There is no explicit definition within the specification, nor is this a term of the art. Examiner is interpreting the skeletal plan, ,
wherein the first-level skeletal plan comprises one or more rough estimate requests for one or more second-level components ([0197] teaches the parsing of the scheduled tasks may be performed, wherein the tasks are to be performed at a time that is estimated, wherein [0165-0166] teach the plan can be dynamically scheduling and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks, wherein components in different levels of granularity may each have an individual plan see also: [0155] which teaches a well plan execution system that can coordinate between the different processes manager by a process manager collection), 
the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan and periods of resource contention ([0197] teaches the parsing of the scheduled tasks may be performed, wherein the tasks are to be performed at a time that is estimated, wherein [0165] teaches the plan can be dynamically scheduling and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks, as well as [0186] teaches the scheduling of one or more tasks may not be successful due to the unavailability of an individual or electrical component; Examiner’s Note: Examiner is interpreting, under consideration of the broadest reasonable interpretation, as resource contention as being related to a planning conflict for equipment or operators.), 
wherein each second-level component of the one or more second-level components is configured to control a respective equipment configured to perform an operation (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein components in different levels of granularity may each have an individual plan, including in paragraph [0153] teaches the levels of granularity correspond with controlling operations associated with equipment in the oilfield; see also: [0003, 0122, 0156]); 
extract a set of timed goals and timeline constraints from each rough estimate request of the one or more rough estimate requests ([0197] teaches the parsing of the scheduled tasks may be performed, wherein the tasks are to be performed at a time that is estimated, wherein [0165] teaches the plan can be dynamically scheduling and revised either totally or in part, wherein various components at various granularity levels may be configured to monitor the scheduled tasks, paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraphs [0027-0028] teach the well plan can be based on imposed constraints, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite (i.e. goals); see also: [0059, 0124, 0129, 0133, 0186]); 5Application Serial No. 16/208,625Docket No. IS27.0926-US-NP Reply to Office Action mailed March 30, 2021 
receive a current status based on one or more sensors coupled to the respective equipment configured (paragraph [0059] teaches a directional well can aim to meet particular operational demands, wherein the drilling processes can be performed on the basis of information as its received, wherein the drilling direction can be modified based on information received during the drilling process, wherein paragraph [0175] teaches the method can include a plurality of decision blocks that can track the status of each task, wherein paragraph [0185] teaches the system can receive information via one or more sensors and then transmit the information); 
generate a detailed second-level plan based on the set of timed goals, timeline constraints, and the current status (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities, wherein paragraphs [0027-0028] teach the well plan can be based on imposed constraints, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, and wherein paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, ; 
and instruct the respective equipment to perform the detailed second-level plan (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]).
	However, Foubert does not explicitly teach the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan.
	From the same or similar field of endeavor, Awasthi teaches the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan (Page 5, Col 1 teaches a model can be used as an initial guess (i.e. rough estimation; see Claim objection) for identification of a multivariable model, wherein the model parameters can be updated continuously when the field data is available, wherein the updating procedure maintains the accuracy of model, and wherein Page 1, Col 2, “Introduction” teaches the model is the causal relationship that is determined from observations in the operating data, wherein the known causal relationship is used to determine the cause of the measured/expected effects associated with oil and gas reservoir production optimization; see also: Page 4, Col 2, “Methodology” that teaches continuous evaluation to maintain the accuracy of the model for short term prediction purposes).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Awasthi to include the one or more rough estimate requests expressing a causal structure of the one or more first-level skeletal plan. One would have been motivated to do so in order to better suit the regulatory control operation by utilizing an empirical, dynamic model, as opposed to a full-physics reservoir model (Awasthi, Page 2, Col 2, 

Regarding claim 18, the combination of Foubert and Awasthi teaches all the limitations of claim 17 above. 
Foubert further teaches receive the first-level skeletal plan comprising one or more goals associated with the first- level component communicatively coupled to the one or more second-level components (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite; see also: [0124, 0129, 0133]); 
determine whether the one or more second-level components can achieve the one or more goals (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0124, 0129, 0133]); 
and generate one or more detailed second-level plans to execute the one or more actions based on a determination with regard to whether the one or more second-level components can achieve the one or more goals (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite, wherein paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0124, 0129, 0133]).  

Regarding claim 19, the combination of Foubert and Awasthi teaches all the limitations of claim 18 above. 
 determine whether the one or more detailed second-level plans were generated (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities; see also: [0122, 0156]); 
instruct the respective equipment to perform the detailed second-level plan in response to the processor determining that the one or more detailed second-level plans were generated (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities (i.e. instructions), wherein paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network; see also: [0122, 0156]); 
and send an indication that a timed goal of the set of timed goals was not met to the first-level component in response to the processor determining that the one or more detailed second- level plans were not generated (paragraph [0154] teaches the detailed well plan contains days and/or times for the individual resources performing the activities, wherein paragraph [0168] teaches monitoring the performance of the task in order to determine whether the conditions are satisfied and that the plan is scheduled according to time, and wherein paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time; see also: [0190]).  

Regarding claim 20, the combination of Foubert and Awasthi teaches all the limitations of claim 19 above. 
 comprising machine-readable instructions to cause the processor to send a set of unsatisfiable constraints to the first-level component in response to the processor determining that the one or more detailed second-level plans were not generated (paragraph [0179] teaches the subsystem task plan can be scheduled to aim to achieve a desired state of wellsite equipment, and wherein paragraph [0194] teaches the confirmation block of the method may conclude that a task is not successful after a given period of time, wherein paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Awasthi et al. (“Closing the Gap…”, see 892) and further in view of Johnson (US 20160026940 A1).



Regarding claim 2, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
However, Foubert does not explicitly teach wherein the first-level component is configured to overlay the first-level skeletal plan with the respective detailed second-level plan of each second-level component to generate an overlaid plan.  
From the same or similar field of endeavor, Johnson teaches wherein the first-level component is configured to overlay the first-level skeletal plan with the respective detailed second-level plan of each second-level component to generate an overlaid plan (paragraph [0034] teaches producing .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foubert and Awasthi to incorporate the teachings of Johnson to include wherein the first-level component is configured to overlay the first-level skeletal plan with the respective detailed second-level plan of each second-level component to generate an overlaid plan.  Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available (Johnson, [0105]). By incorporating the Johnson reference into the teachings of Foubert, one would have been able to leverage all of the data available to the system in order to produce an intuitive strategy that can face unplanned events (Johnson, [0003]). 

Regarding claim 3, the combination of Foubert, Awasthi, and Johnson teach all the limitations of claim 2 above.
However, Foubert does not explicitly teach wherein each respective second-level component is configured to instruct each respective equipment to execute the respective detailed second-level plan based on the overlaid plan.  
From the same or similar field of endeavor, Johnson further teaches wherein each respective second-level component is configured to instruct each respective equipment to execute the respective detailed second-level plan based on the overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foubert, Awasthi, and Johnson to incorporate the further teachings of Johnson to include wherein each respective second-level component is configured to instruct each respective equipment to execute the respective detailed second-level plan based on the overlaid plan. Johnson, similar to the Foubert reference, is directed to planning in a large scale process involving several pieces of equipment. Both Johnson and Foubert contemplate how to produce individualized plans for controlling equipment in a large scale planning environment, an issue considered to be pertinent to the claimed field of endeavor. One would have been motivated to do so in order to achieve more desirable planning methods, including: generating personalized plans for equipment that can be dynamically updated as information becomes available (Johnson, [0105]). By incorporating the Johnson reference into the teachings of Foubert, one would have been able to leverage all of the data available to the system in order to produce an intuitive strategy that can face unplanned events (Johnson, [0003]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Awasthi et al. (“Closing the Gap…”, see 892) and further in view of Kleinguetl et al. (US 20180100392 A1).

Regarding claim 11, the combination of Foubert and Awasthi teaches all the limitations of claim 1 above.
Although Foubert contemplates utilizing geology and geophysics service models for well trajectory (see at least [0124]), Foubert does not explicitly teach wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component or a respective second-level planner component, wherein each specialized subject component of the one or more specialized subject components comprises a physics model.  
	From the same or similar field of endeavor, Kleinguetl teaches wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component (Figs. 5-6 and paragraphs [0009-0011] teach utilizing a model to measure wellbore parameter performance in real-time using AI model techniques, wherein paragraphs [0021-0022] teach a plan defines the parameters that are measured in real time, which are monitored using various techniques and evaluated by the model), 
wherein each specialized subject component of the one or more specialized subject components comprises a physics model (Figs. 5-6 and paragraphs [0009-0011] teach utilizing a model to measure wellbore parameter performance in real-time, wherein the models include physics models).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Foubert and Awasthi to incorporate the teachings of Kleinguetl to include wherein the first-level component comprises one or more specialized subject components configured to provide one or more properties of state to the first-level planner component or a respective second-level planner component, wherein each specialized subject component of the one or more specialized subject components comprises a physics model. One would have been motivated to do so in order to provide better drilling management using real-time results and modeled parameters, which can provide a useful tool for drilling operations (Kleinguetl, [0029]). By incorporating Kleinguetl into Foubert, one would have been able to determine the best opportunities for the mud pit by comparing the demands of the real-time drilling operational changes to a database of modeled fluid parameters (Kleinguetl, [0030]). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foubert et al. (WO 2016172031 A1) in view of Johnson (US 20160026940 A1).

Regarding claim 14, Foubert teaches a method comprising (Figs. 3, 10, 16-18): generating, with a processor, a first-level skeletal plan at a first-level component (paragraph [0166] teaches producing an overall plan for a well or oilfield, , wherein components in different levels of granularity may each have an individual plan, wherein paragraph [0003] teaches receiving scheduled tasks of a wellsite, as well as in paragraph [0154] teaches obtaining a general well plan, as well as in [0151-0153] teach the well plan is a high level drilling program for the well (i.e. skeletal plan); see also: [0122, 0156]; Examiner’s Note: There is no explicit definition within the specification, nor is this a term of the art. Examiner is interpreting the skeletal plan, under considerations of the broadest reasonable interpretation, as an outlined, high-level version of the “bones” or framework of the plan.), 
wherein the first-level skeletal plan comprises one or more constraints and one or more goals associated with an operation (paragraph [0166] teaches producing an overall plan for a well or oilfield, wherein paragraphs [0027-0028] teach the well plan can be based on imposed constraints, wherein paragraph [0179] teaches the well plan contains a number of subtasks that may aim to achieve a desired state of the wellsite; see also: [0124, 0129, 0133]); 
sending, with the processor, the first-level skeletal plan to a plurality of second-level components coupled to the first-level component (paragraphs [0030-0031] teach the digital well plan can be utilized by the automation mechanisms of the well drilling system in order to automate one or more operations at a wellsite, wherein the equipment can acquire the information for the plan over a network, wherein paragraphs [0153-0154] teach a detailed well plan (i.e. second-level plan) involving the individual resources/equipment performing the various actions and activities), 
wherein each second-level component of the plurality of second-level components is configured to control a respective equipment of a plurality of equipment configured to perform the operation (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan involving the individual resources/equipment performing the various actions and activities; see also: [0122, 0166]); 4Application Serial No. 16/208,625Docket No. IS27.0926-US-NPReply to Office Action mailed March 30, 2021
receiving, with the processor, a detailed second-level plan from a respective second-level component of the plurality of second-level components (paragraphs [0153-0154] teach the system may be configured to obtain the general well plan from the well planning system and transform it into a detailed well plan  involving the individual resources/equipment performing the various actions and activities, wherein paragraph [0175] teaches the tasks can be tracked for the status, such that in paragraph paragraphs [0170-0171] teach if the state information indicates a delay or failure in the system, then the process manager may replan to achieve the desired state; see also: [0122, 0166]).
However, Foubert does not explicitly teach overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan; and instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan.
From the same or similar field of endeavor, Johnson teaches overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules; see also: [0007]); 
and instructing, with the processor, each second-level component to control the respective equipment based on the overlaid plan (paragraph [0034] teaches producing multiple crop-harvesting plans, wherein paragraph [0105] teaches the crop-harvesting plan is broken-down into personalized plans for each piece of equipment, such that the plans may contain specific instructions for each individual role including specific instructions and schedules, wherein paragraph [0007] teaches a portion of the crop harvesting plan may be fed directly into the electronic systems of the crop-harvesting equipment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foubert to incorporate the teachings of Johnson to include overlaying, with the processor, the detailed second-level plan on the first-level skeletal plan to generate an overlaid plan; 

Regarding claim 15, the combination of Foubert and Johnson teach all the limitations of claim 14 above.
Foubert further teaches receiving, with the processor, an indication that the detailed second-level plan could not be generated from the respective second-level component based on the one or more constraints (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0170-0172]).  

Regarding claim 16, the combination of Foubert and Johnson teach all the limitations of claim 15 above.
	Foubert further teaches comprising: receiving, with the processor, current status information from one or more sensors coupled to at least one equipment of the plurality of equipment in response to receiving the indication that the detailed second-level plan could not be generated ; 
and changing, with the processor, the one or more constraints the first-level skeletal plan based on the current status information in response to receiving the current status information (paragraphs [0167-0169] teach a plan of set events or activities to be carried out, such that the plan defines one or more events that contain conditions the authorize a task before it can be performed, wherein the system can reach a failure condition or fail to meet a preauthorization condition, wherein, for example, paragraph [0129] teaches that the plan must be re-evaluated based on the predetermined constraints needing adjustment; see also: [0170-0172]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Johnsen et al. (Proactive Indicators To Control Risks in Operations of Oil and Gas Fields, see 892) discloses identifying the most important causal factors of incidents related to poor design and poor validation of equipment, wherein the causal factor important in remote operations is often miscommunication between actors during critical operation
Li et al. (US 20180032928 A1) discloses a predictive machine learning model used for scheduling, wherein the model is based on a causal analysis 
Early et al. (US 20110251932 A1) discloses making a rough estimation of each causal factor to the change in revenue, wherein the causal effects of a business plan are analyzed 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683